Citation Nr: 1230145	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-38 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of frostbite injury to the feet.



REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to March 1979.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2006 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for PTSD.  In a decision issued in January 2009, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  

In November 2011, the Court issued a memorandum decision finding that the Board erred when it failed "to address the unadjudicated claim for a psychiatric disability other than PTSD."  Citing to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that the record included a diagnosis of an adjustment disorder with depressed mood and stated that it could be "fairly stated that [the Veteran's] claim for service-connection for PTSD may have encompassed a service-connection claim for an adjustment disorder."  The Court then vacated the Board's January 2009 decision and remanded the matter for readjudication consistent with the instructions outlined in its memorandum decision.  In accordance with the Court's November 2011 memorandum decision, the Board has recharacterized the Veteran's claim as service connection for a variously diagnosed psychiatric disorder, to include PTSD, to include as secondary to service-connected residuals of frostbite injury to the feet.  In this regard the Board notes that while the Veteran's claim was pending before the Court, the RO issued a March 2010 rating decision that, in pertinent part, denied service connection for depression and declined to reopen a claim for PTSD; the Veteran did not appeal.  Nevertheless, as such claims were still pending before the Court at the time of the March 2010 rating decision, the Board finds the RO's decision as to the claim for service connection for depression and the claim to reopen a claim of service connection for PTSD null and void.

Also as an initial matter, the Board notes that in its January 2009 decision, it also denied an earlier effective date for the grant of service connection for residuals of frostbite injury to the feet.  The Veteran's appeal to the Court did not encompass this claim, and in the Court's November 2011 memorandum decision, it also found that the Veteran's appeal was limited to the denial of service connection for PTSD.  Consequently, the matter of an earlier effective date for the grant of service connection for residuals of frostbite injury to the feet is no longer on appeal before the Board. 

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The appeal is REMANDED to the Oakland, California RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that he sustained a severe frostbite injury to his feet; he has been awarded service connection for the residuals of such injury.  They also show that during his January 1979 service separation report of medical history, he complained of "anxiety."  He further indicated that he did not know whether he had or had ever had a "nervous trouble of any sort."  He denied having or having ever had depression or excessive worry.

In July 2005, the Veteran filed a claim for service connection for PTSD and stated that although he only became aware of PTSD as a disability three to four years earlier, he had been suffering from psychiatric symptoms ever since his separation from service.  In subsequent statements, he stated that his PTSD was the result of having to deal with the residuals from his frostbite injury.  He also reported that his PSTD was the result of seeing four people accidentally killed during a training exercise and from the racist actions of his commanding officer.  In January 2009 the Board denied the Veteran's claim finding that his alleged stressors could not be verified, and that he did not have a current diagnosis of PSTD.
However, the Veteran's postservice treatment records (from Pelican Bay State Prison) show that he receives ongoing psychiatric treatment and has been noted to have anxiety and depression.  He has also been given diagnoses of an adjustment disorder with mixed features of anxiety and depression, and an anti-social personality disorder.  As was explained in the Introduction, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, although the Veteran's claim was raised initially as one of service connection for PTSD (and was thus initially adjudicated), because his postservice treatment records include diagnoses of an adjustment disorder with mixed features of anxiety and depression, and an anti-social personality disorder, his claim must be developed to determine whether any of these other currently diagnosed psychiatric disabilities are related to his service.

The Veteran has not yet been afforded a VA examination in this matter.  In light of the aforementioned evidentiary record, the Board finds that an examination to secure a medical advisory opinion is indicated.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Significantly, in the November 2011 memorandum decision (which is now the "law of the case") the Court also found that a VA examination was necessary as "there [was] evidence of a current psychiatric disability that may or may not be PTSD, and evidence [in the form of lay statements from the Veteran and his STRs] that indicates that the condition is related to his military service."

The Board recognizes that because of the Veteran's incarcerated status, the typical procedures for scheduling an examination will likely not be adequate in this case.  The Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.  On remand, the RO should take all reasonable steps to arrange for examinations of the Veteran in connection with his claims of service connection for a variously diagnosed psychiatric disorder.  In this regard VA's Adjudication Procedure Manual may be helpful, as it provides guidance regarding the scheduling of examinations for incarcerated veterans.  The manual calls for the agency of original jurisdiction or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an appropriate mental health professional (with consideration given to his incarcerated status, see above) to determine the nature and likely etiology for his psychiatric disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination/ interview of the Veteran, and review of pertinent history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?  Please identify any diagnosed psychiatric disability entity that is not a chronic acquired psychiatric disability (e.g., personality disorder).

(b) For each psychiatric disability diagnosed (other than a personality disorder), please provide an opinion as to whether such disability is at least as likely as not (50 percent or better probability) related to the Veteran's service, to include the psychiatric complaint noted therein.

(c) For each psychiatric disability diagnosed (other than a personality disorder), please provide an opinion as to whether such disability at least as likely as not (50 percent or better probability) was caused or aggravated by the Veteran's service-connected residuals of frostbite injury to the feet.  If any psychiatric disability is determined to have been aggravated by the service-connected disability, such disability should be identified and an opinion regarding the degree of disability due to aggravation should be provided.

The examiner must explain the rationale for all opinions.

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

